DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 6, 9 – 11, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (2018/0164946; hereinafter Noguchi).

Regarding claim 1, Noguchi discloses a display apparatus [0002], comprising: 
a main control circuit (Comprising T of Figure 57), configured to provide a first control signal (Comprising TRGT of Figure 58; [0327]); 
a touch display driving circuit (14A, 14B of Figure 57 comprise 52 [0174] and thus 52SR of Figure 22, similarly shown in Figure 55; [0176]), configured to provide a second control signal (Output of 52SR [0185] is touch detection scan signal/s ST [0176]); 
a power supply circuit (Comprising 200 of Figure 57), coupled (Across 19) to the touch display driving circuit (Comprising at least one 14A, 14B), and configured to provide (Across 19) a power supply voltage (Comprising VcomAC; [0321]) to the touch display driving circuit (Transmitted on LAC to at least one of 14A, 14B); and 
a logic circuit (Comprising at least one of 54, CMOS1/2 in Figure 55]), coupled (Across 19 of Figure 57) to the main control circuit (Comprising T), the touch display driving circuit (Comprising 52SR of Figure 55), and the power supply circuit (Across LAC; and 19 in Figure 57), and configured to continuously enable the power supply circuit in a first mode (Figure 58{E}: Comprising portion of interval beginning at t61) and intermittently enable the power supply circuit in a second mode ({E}: Comprising portion of interval beginning at t65), under a control of the first control signal (Comprising TRGT) and the second control signal (Comprising output signal of 52SR in Figure 55, a touch detection scan signal ST [0176]).  

Regarding claim 2, Noguchi discloses the display apparatus of claim 1.  Noguchi discloses the apparatus wherein: the main control circuit (Comprising T of Figure 57) is configured to provide a first control signal (Comprising TRGT of Figure 58) at a first level (e.g. High) in the first mode (Comprising portion of interval beginning at t61), and provide a first control signal at a second level (e.g. Low) in the second mode (Comprising portion of interval beginning at t65); and the touch display driving circuit (Comprising 52SR of Figure 55) is configured to provide a second control signal ([0176]: Touch detection scan signals ST) at a third level in the first mode (Portion of interval beginning at t61, corresponding to Scan signal low level [0179]), and periodically provide a second control signal at a fourth level in the second mode (Portion of interval beginning at t65, corresponding to Scan signal high level).  

Regarding claim 4, Noguchi discloses the display apparatus of claim 1.  Noguchi discloses the apparatus wherein the touch display driving circuit (Comprising 52SR in Figure 55, as an element of the driver [0067] comprising 14A, 14B in Figure 57) is coupled (Across 19) to the main control circuit (Comprising T), the touch display driving circuit (Comprising 52SR in Figure 55) is further configured to perform touch detection in the second mode (Comprising portion of interval beginning at t65 in Figure 58) by using the power supply voltage provided by the power supply circuit (LAC driven in Figure 57 by 200, selected to supply output in Figure 55), and the main control circuit (Comprising T of Figure 57) is further configured to switch the display apparatus from the second mode to the first mode based on a result of the touch detection result performed by the touch display driving circuit (As facilitated in accordance with one of two states occupied by TRGT signal; [0328], [0329]).  

Regarding claim 5, Noguchi discloses the display apparatus of claim 4.  Noguchi discloses the apparatus wherein the result of the touch detection indicates whether a preset touch action has occurred [0329].  

Regarding claim 6, Noguchi discloses the display apparatus of claim 4.  Noguchi discloses the apparatus further comprising: an auxiliary circuit (V2 of Figure 57), coupled to the touch display driving circuit (14A, 14B comprising 52SR of Figure 55), and configured to provide to the touch display driving circuit an auxiliary voltage lower than the supply voltage, wherein the touch display driving circuit is further configured to generate the second control signal by using the auxiliary voltage (Signal VcomAC [0256] on LAC in Figure 57 generated with Vcc output by 200 [0253], which is derived by boosting battery voltage V2 [0325]).  

Regarding claim 9, Noguchi discloses the display apparatus of 1.  Noguchi discloses the apparatus wherein the first mode is an active mode ([0336]: Enabled display with touch detection), and the second mode is an idle mode ([0338]: No detected touch stops display driving).  


Regarding claim 10, Noguchi discloses the display apparatus of 1.  Noguchi discloses the apparatus wherein each of the first level and the fourth level is a high level, and each of the second level and the third level is a low level (TRGT in Figure 58 and touch detection scan signals [0179] occupy states of both high and low levels).  

Regarding claim 11, Noguchi discloses a method of powering a display apparatus of 1.  Noguchi discloses the method (Figure 58) comprising: in a first mode (Comprising portion of interval beginning at t61), providing a first control signal (Comprising TRGT of Figure 58; [0327]) by a main control circuit (Comprising T of Figure 57), providing a second control signal (Comprising touch detection scan signal/s ST [0176]) by a touch display driving circuit (Comprising 52SR of Figure 55), and continuously enabling a power supply circuit to provide a power supply voltage (Comprising {E} voltage waveform within portion of interval beginning at t61) to the touch display driving circuit (14A/B in Figure 57 comprising LAC, driven in accordance with Vcc transmitted by 200), by a logic circuit (Comprising at least one of 54, CMOS1/2 in Figure 55) based on the first control signal (Comprising TRGT of Figure 58) and the second control signal (Touch detection scan signal/s ST [0176] output from 52SR in Figure 55); and in a second mode (Comprising portion of interval beginning at t65), providing a first control signal (Comprising TRGT of Figure 58; [0327]) by a main control circuit (Comprising T of Figure 57), providing a second control signal (Comprising touch detection scan signal/s ST [0176]) by a touch display driving circuit (Comprising 52SR of Figure 55), and intermittently enabling the power supply circuit to provide a power supply voltage (Comprising {E} voltage waveform within portion of interval beginning at t65) to the touch display driving circuit (14A/B in Figure 57 comprising LAC, driven in accordance with Vcc transmitted by 200), by a logic circuit (Comprising at least one of 54, CMOS1/2 in Figure 55) based on the first control signal (Comprising TRGT of Figure 58) and the second control signal (Touch detection scan signal/s ST [0176] output from 52SR in Figure 55).  

Apparatus claims 17, 18 are rejected as reciting limitations similar to those recited in claims 9, 10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 3, 12 – 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi.
		

Regarding claim 3, Noguchi discloses the display apparatus of claim 2.  Noguchi discloses the apparatus (Figure 57) wherein a first input end of the logic circuit is coupled to the main control circuit to receive the first control signal (COG 19 – receiving TRGT from 110 [0329] – supplies VcomAC [0332] to wiring LAC [0321] coupled to CMOS1/2), a second input end of the logic circuit is coupled to the touch display driving circuit to receive the second control signal (Output of 52SR – touch detection scan signal [0176] – driving at least one input of 54), and an output end of the logic circuit is coupled to an enable end of the power supply circuit (CMOS1/2 – coupled to touch wiring LAC – are constituents of drive electrode units 14A/B of Figure 57, facilitating sleep command [0338] or sleep release command [0334] to change power supply IC state).
Noguchi does not explicitly disclose the apparatus wherein the logic circuit comprises an OR gate.
It is argued here that the claimed use of an OR gate and corresponding connectivity is an obvious design choice.  Applicant does not disclose that implementation of an OR gate provides an advantage, is used for a particular purpose or solves a stated problem.  One having ordinary skill in the art would have expected Applicant’s invention to perform equally well with Boolean logic implemented instead with Noguchi’s AND gate and corresponding circuitry, in light of a selection among modes as a function of monitored input [0338] is no way hindered.
Therefore, it would have been an obvious matter of design choice to modify Noguchi to obtain the claimed invention.

Regarding claim 12, Noguchi discloses the method of claim 11.  Noguchi discloses the method wherein in the first mode (Comprising portion of interval beginning at t61), providing a first control signal (Comprising TRGT of Figure 58) at a first level (e.g. High) by the main control circuit (Comprising T of Figure 57), and providing a second control signal ([0176]: Touch detection scan signals ST) at a third level ([0179]: Scan signal low level) by the touch display driving circuit (Comprising 52SR of Figure 55), so that the logic circuit (Comprising at least one of 54, CMOS1/2) continuously enables the power supply circuit to provide the power supply voltage (Figure 58: Comprising {E} voltage waveform within portion of interval beginning at t61) to the touch display driving circuit (LAC of 14A/B in Figure 57, driven in accordance with Vcc output from 200); and wherein in the second mode (Comprising portion of interval beginning at t65), providing a first control signal (Comprising TRGT of Figure 58) at a second level (e.g. Low) by the main control circuit (Comprising T of Figure 57), and periodically providing a second control signal ([0176]: Touch detection scan signal ST) at a fourth level ([0179]: Scan signal high level) by the touch display driving circuit (Comprising 52SR of Figure 55), so that the logic circuit (Comprising at least one of 54, CMOS1/2 in Figure 55) periodically enables the power supply circuit to provide the power supply voltage (Figure 58: Comprising {E} voltage waveform within portion f interval beginning at t65) to the touch display driving circuit (LAC of 14A/B in Figure 57, driven in accordance with Vcc output from 200).  
Noguchi does not explicitly disclose the apparatus wherein the logic circuit comprises an OR gate.
It is argued here that the claimed use of an OR gate and corresponding connectivity is an obvious design choice.  Applicant does not disclose that implementation of an OR gate provides an advantage, is used for a particular purpose or solves a stated problem.  One having ordinary skill in the art would have expected Applicant’s invention to perform equally well with Boolean logic implemented instead with Noguchi’s AND gate and corresponding circuitry, in light of a selection among modes as a function of monitored input [0338] is no way hindered.
Therefore, it would have been an obvious matter of design choice to modify Noguchi to obtain the claimed invention.

Regarding claim 13, Noguchi discloses the method of claim 12.  
Noguchi does not explicitly disclose the method wherein the periodically providing a second control signal at a fourth level comprises: providing the second control signal at the fourth level in a blanking period of each frame.  
However, despite Noguchi explicitly indicating that visualization of the blanking period is omitted from drawings [0216], touch detection performed during a period without display driving [0328] at least in one interval (Beginning at t60) corresponds to operation of the touch IC (Figure 58{C}) that drives touch detection scan signals between high and low levels [0179].  Despite being omitted from Figure 58 of Noguchi, the interval beginning at t60 during which the display of an image is suspended, is interpreted to overlap with the oscillating touch detection scan signal/s.  This forms the reasoning of an interpreted silent reading upon the claim limitation by Noguchi.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the Noguchi silently reads upon the method being provided, wherein the periodically providing a second control signal at a fourth level comprises: providing the second control signal at the fourth level in a blanking period of each frame, as claimed, in view of the reasoning above.  

Regarding claim 14, Noguchi discloses the method of claim 13.  Noguchi discloses the method further comprising: in the second mode, performing, by the touch display driving circuit, touch detection in the blanking period, and switching, by the main control circuit, the display apparatus from the second mode to the first mode (Detection of gesture [0333] prompts sleep release command [0335] to enable the display of image [0336]).  

Regarding claim 15, Noguchi discloses the method of claim 14.  Noguchi discloses the method wherein the main control circuit switches the display apparatus from the second mode to the first mode based on whether a preset touch action has occurred ([0338]: No touch for predetermined period of time stops drive of the display unit).  

Regarding claim 20, Noguchi discloses the display apparatus of claim 3.  Noguchi discloses the apparatus wherein the first mode is an active mode ([0336]: Enabled display with touch detection), and the second mode is an idle mode ([0338]: No detected touch stops display driving).  


ii.	Claims 7, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Kwak et al. (2021/0389839; hereinafter Kwak; claiming priority of KR 10-2019-0019422, filed 19 February 2019 and attached herewith).

Regarding claim 7, Noguchi discloses the display apparatus of claim 1.  
Noguchi does not explicitly disclose the apparatus wherein the touch display driving circuit comprises a general-purpose input/output (GPIO) interface, and the touch display driving circuit is coupled to the logic circuit via the general input/output (GPIO) interface.  
In the same field of endeavor, Kwak discloses an electronic device [0002] comprising touch circuitry (250 of Figure 2) as communicating with any among a collection of inter-peripheral communication schemes, including GPIO [0084]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Noguchi to be modified wherein the touch display driving circuit comprises a general-purpose input/output (GPIO) interface, and the touch display driving circuit is coupled to the logic circuit via the general input/output (GPIO) interface, in view of the teaching of Kwak, to exploit the flexibility of various inter-peripheral communication schemes.  


Regarding claim 8, Noguchi discloses the display apparatus of 1.  
Noguchi does not explicitly discloses the apparatus wherein the touch display driving circuit is a touch and display driver integration (TDDI) circuit.  
In the same field of endeavor, Kwak discloses an electronic device [0002] comprising touch circuitry (250 of Figure 2) implemented with touch and display driver integration to exploit the benefit of directly transmitting information [0099]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Noguchi to be modified wherein the touch display driving circuit is a touch and display driver integration (TDDI) circuit, in view of the teaching of Kwak, to exploit the benefit of direct information transmission.  

Apparatus claim 16 is rejected as reciting limitations similar to those recited in apparatus claim 8.


iii.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 3 above, and further in view of Kwak.

Regarding claim 19, Noguchi discloses the display apparatus of claim 3.  
Noguchi does not explicitly disclose the apparatus wherein the touch display driving circuit is a touch and display driver integration (TDDI) circuit.  
In the same field of endeavor, Kwak discloses an electronic device [0002] comprising touch circuitry (250 of Figure 2) implemented with touch and display driver integration to exploit the benefit of directly transmitting information [0099]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Noguchi to be modified wherein the touch display driving circuit is a touch and display driver integration (TDDI) circuit, in view of the teaching of Kwak, to exploit the benefit of direct information transmission.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621